DETAILED ACTION
Claims 1-19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eduardo Gonzalez (Reg. No. 73515) on February 26, 2021.
The application has been amended as follows: 

1.  (Currently Amended) A method for diversifying software implemented with respect to at least a computing device, comprising:
	obtaining, via one or more processors, compilation data;
	identifying, via one or more processors, a plurality of blocks from the compilation data; 
	padding, via one or more processors to generate padded data, each of one or more blocks of the plurality of blocks by a random amount such that executable instructions within the each block begin at a different location to prevent a deterministic memory addressing attack;
	repeating the padding to generate other padded data, the other padded data being different than the padded data;
	providing the padded data to a target device; and
	providing the other padded data to another target device,
wherein the one or more blocks is arranged after a beginning block of the compilation data.

2. (Previously Presented) The method of claim 1, further comprising:
padding another block of the plurality of blocks by a random amount such that other executable instructions within the other block begin at a different location, the other block of the plurality of blocks being the beginning block of the compilation data.
	
3. (Currently Amended) The method of claim 2, further comprising:
	
separately storing the padded data and the other padded data in a non-transitory medium for future execution of the executable instructions of a program or application.

4. (Currently Amended) The method of claim 3, 

wherein each of the 

5. (Currently Amended) The method of claim 3, 



6. (Previously Presented) The method of claim 1, further comprising:
compiling source code to generate the compilation data,
wherein the compilation data is obtained responsive to the compilation of the source code, and
wherein the one or more blocks are padded by a linker of an operating system.

7. (Previously Presented) The method of claim 1, wherein the compilation data is obtained from non-transitory memory responsive to beginning a boot cycle or to beginning a software loading process, and
wherein the one or more blocks are padded by a loader of an operating system.

8. (Previously Presented) The method of claim 7, further comprising:
storing the padded blocks in a transitory memory of a computing device on which the executable instructions of a program or application are to be executed.

9. (Previously Presented) The method of claim 7, wherein the compilation data is obtained from a same computing device on which the compilation data is compiled and on which the one or more blocks are randomly padded.

10. (Previously Presented) The method of claim 7, wherein the compilation data is obtained and the one or more blocks are randomly padded on a computing device that is different from a computing device on which the compilation data is compiled.



12. (Previously Presented) The method of claim 11, further comprising:
randomly determining a value for each of the first plurality of bits.

13. (Previously Presented) The method of claim 11, wherein the padding of the one or more blocks by the random amount is performed by adding a second plurality of bits before the executable instructions of each of the one or more blocks, the second plurality being different from the first plurality.

14. (Previously Presented) The method of claim 2, further comprising:
randomizing, via address space layout randomization (ASLR), a starting address for the other block of the plurality of blocks.

15. (Previously Presented) The method of claim 1, further comprising:
prior to the padding, randomizing a linking order of object files; and
linking the randomly ordered object files to generate the plurality of blocks.

16. (Previously Presented) The method of claim 1, further comprising:
compiling source code into position-independent code to generate the compilation data.

17. (Currently Amended) An apparatus, comprising:
a non-transitory memory including instructions stored thereon for securing a networked system; and
one or more processors operably coupled to the non-transitory memory, the one or more processors being configured to execute the instructions of:

		padding, to generate padded data, each of one or more blocks of the plurality of blocks by a random amount such that executable instructions within the each block begin at a different location to prevent a deterministic memory addressing attack;
		repeating the padding to generate other padded data, the other padded data being different than the padded data;
		providing the padded data to a target device; and
		providing the other padded data to another target device,
	wherein the one or more blocks is arranged after a beginning block of the compilation data.

18. (Currently Amended) The apparatus of claim 17, wherein the one or more processors are further configured to execute the instructions of:
padding another block of the plurality of blocks by a random amount such that other executable instructions within the other block begin at a different location, the other block of the plurality of blocks being the beginning block of the compilation data;

separately storing the padded data and the other padded data in a non-transitory medium for future execution of the executable instructions of a program or application.

	19. (Previously Presented) The apparatus of claim 17, wherein the compilation data is obtained from non-transitory memory responsive to beginning a boot cycle or to beginning a software loading process,
wherein the one or more blocks are padded by a loader of an operating system, and
wherein the one or more processors are further configured to execute the instructions of:


	20. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “obtaining, via one or more processors, compilation data; identifying, via one or more processors, a plurality of blocks from the compilation data; padding, via one or more processors to generate padded data, each of one or more blocks of the plurality of blocks by a random amount such that executable instructions within the each block begin at a different location to prevent a deterministic memory addressing attack; 	repeating the padding to generate other padded data, the other padded data being different than the padded data; providing the padded data to a target device; and providing the other padded data to another target device, wherein the one or more blocks is arranged after a beginning block of the compilation data". 
The following is considered to be the closest prior art of record:
Lau (US 2017/0357593) – teaches protecting against deterministic memory addressing attacks, but does not use instruction padding.
Farchi (US 2018/0082056) – teaches padding between every two code blocks, but does not apply padding between each code block and also does not provide different padding for different devices as currently claimed.
Hunt (US 2013/0205388) – teaches adding random operations to code such as NOP padding operations to prevent attacks, but does not apply padding between each code block and also does not provide different padding for different devices as currently claimed.
Vipat (US 2015/0379263) – teaches padding a hook instruction with a NOP instruction to prevent hook-skipping attacks.
However, the concept of preventing a deterministic memory addressing attack by using random padding between instructions where the padding is different for each device as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The use of random padding between instructions where the padding is different for each device to prevent deterministic memory addressing attacks as claimed are all considered to be a non-obvious combination of limitations not taught in the prior art. While the prior art does show preventing deterministic memory addressing attacks as well as applying padding between instructions to prevent attacks, no combination of arts teaches all of the cited limitations in a way that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed. Therefore, claims 1-19 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly 
The claims submitted on March 14, 2019 in combination with the above Examiner Amendment have overcome the potential prior art rejections. Therefore, the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498